Andrew McClain, J.,
delivered the opinion of the Court.
The plaintiff in error and Rush Pate, were indicted in the Circuit Court of Knox County, for an assault, with intent to commit murder in the first degree.
*538They plead not guilty — were tried and acquitted of the felony, but found guilty of an assault, and were fined jointly, twenty-five dollars. Pate has made his escape; and the cause, at the instance of Carter, has been brought into this Court by a writ of error.
It is insisted, that, by the Act of 1858, ch. 90, sec. 4, amended by Act of 1860, ch. 120, secs. 5 and 6, the County Court of Knox County has exclusive jurisdiction of misdemeanors committed in Knox County; and that, therefore, the Circuit Court had no jurisdiction to try and punish them for a misdemeanor. We think this objection is not well taken. Section 5223, of the Code, provides, that “any person indicted for assault with intent to kill or to commit any other felony, may be found guilty of an assault or assault and battery, as the ease may be.”
This is the law of the land. We do not think the Legislature intended, by these Acts of 1858 and 1860, to except from the operation of this section of the Code, such persons as may be indicted in the Circuit Court of Knox County for an assault with intent to kill or to commit any other felony.
Let the judgment be affirmed.